DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE FORMING APPARATUS COMPRISING A LAMINATOR AND IMAGE FORMING METHOD.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-069273 to Iwasaki et al..

Iwasaki et al. teach:
Regarding claim 1, an image forming apparatus (FIG.1) comprising: an image former (1) that forms an image with toner containing wax on an image forming medium (9) conveyed in a conveyance direction (two component developer for electrophotographic image formation is interpreted as containing wax; [0027-0032]); a first paper loading part that loads the image forming medium and is disposed downstream of the image former in the conveyance direction [0027]; a laminator (30) that laminates a film on the image forming medium [0001]; a second paper loading part (41) that loads the image forming medium and is disposed downstream of the laminator in the conveyance direction; a first path that extends from the image former to the first paper loading part; a second path (101) that is different from the first path and that extends from the image former to the laminator; a switcher that switches a conveyance path of the image forming medium outputted from the image former to either the first path or the second path [0050]; and a hardware processor (control unit) that causes the switcher to switch the conveyance path to the second path when the laminator laminates the film on the image forming medium.
Regarding claim 2, an image forming apparatus according to claim 1, further comprising: a cooling part that cools the second path [0045, 0051].
Regarding claim 3, an image forming apparatus according to claim 2, wherein the cooling part comprises a fan that blows an air onto the image forming medium conveyed through the second path [0045].

Regarding claim 7, an image forming apparatus according to claim 1, wherein a temperature of the image forming medium becomes equal to or lower than a predetermined temperature by a time when the image forming medium conveyed through the second path reaches the laminator [0043].
Regarding claim 8, an image forming apparatus according to claim 7, wherein the predetermined temperature is lower than a temperature at which the wax softens [0041-0043].
Regarding claim 9, an image forming apparatus according to claim 1, wherein the laminator is a cold laminator [0034-0036].
Regarding claims 10-12, Iwasaki et al. further teach the claimed image forming method  since it has been held that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0405571 to Nozaki et al..

Nozaki et al. teach:
Regarding claim 1, an image forming apparatus (100, FIG.17) comprising: an image former (101) that forms an image with toner containing wax on an image forming medium (PM) conveyed in a conveyance direction (electrophotographic image formation is interpreted as using a toner containing wax; [0184-0187]); a first paper loading part (55) that loads the image forming medium and is disposed downstream of the image former in the conveyance direction [0055]; a laminator (51) that laminates a film on the image forming medium [0188]; a second paper loading part (13) that loads the image forming medium and is disposed downstream of the laminator in the conveyance direction; a first path (including roller pair 8) that extends from the image former to the first paper loading part; a second path that is different from the first path and that extends from the image former to the laminator; a switcher (17) that switches a conveyance path of the image forming medium outputted from the image former to either the first path or the second path [0056]; and a hardware processor (500) that causes the switcher to switch the conveyance path to the second path when the laminator laminates the film on the image forming medium [0037].

Regarding claim 5, an image forming apparatus according to claim 1, wherein the second path is arranged above the first paper loading part (Fig.17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0405571 to Nozaki et al., as applied to claim 5 above, and further in view of US 2016/0187834 to Matsuno.
Regarding claim 6, Nozaki et al. is silent about a fan as claimed.
Matsuno discloses teaches a fan (61) that cools a sheet discharge tray (171) (see airflow arrow D85 in FIG.8; [0055]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Nozaki et al. to further comprise a loading paper cooling fan that cools the first paper loading part, for at least the purpose of expediting cooling a the image forming medium after image fixing as to prevent unwanted effect such as medium curling or image smudging.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852